DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and affidavit filed January 6, 2021 and the IDS filed October 22, 2020 have been received and entered into the case.  Claims 1 – 7, 19 – 35 are pending; claims 19 – 31 are withdrawn; claims 1 – 7 and 32 – 35 have been considered on the merits.  All arguments and the affidavit have been fully considered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 32 – 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites a composition comprising a lyophilized platelet lysate wherein “the non-lyophilized platelet lysate at 2.5% v/v having at least 80% confluence by 72 hours”.  The specification as originally filed fails to describe such a non-lyophilized platelet lysate.  This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 32 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is vague and indefinite for reciting the phrase “the non-lyophilized platelet lysate at 2.5% v/v having at least 80% confluence by 72 hours” because it is unclear what the phrase intends to limit.  As the claim is drawn to a composition comprising a lyophilized platelet lysate, the phrase does not appear to limit the claimed composition in any way, but rather attempts to link or incorporate a generic cell culture method.  Further, the phrase appears to recite a specific 
	In claim 1, “the non-lyophilized platelet lysate” lacks sufficient antecedent basis.

Response to Arguments
Applicant argues that the claim is definite.
However, this argument fails to persuade for the reasons stated above.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 are withdrawn due to amendment, reply and affidavit.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 32 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2013/0195959).
Patel teaches compositions comprising lyophilized platelet lysates (LPL) (abstract, examples, claims), wherein the LPL is obtained from a platelet lysate prepared by lysing concentrated platelets (or a platelet preparation having complex protein mixtures as defined by applicant, p.12, 29, 55) (0002-0005, 0026-0027), wherein the LPL retains growth properties after lyophilization (0002-0005, 0013, 0021, 0028, 0034); a liquid medium (or carrier) such as basal media, plasma (pH 7.42, see “Acid-Base Homeostasis”, Wikipedia, p.2) or saline (or a physiological carrier with pH 5.5, see “Saline”, Wikipedia, p.2) (0028, examples); and wherein the composition does not include bulking agents as claimed (examples, claims).  The compositions comprise increased concentrations of growth factors, cytokines and chemokines (complex protein mixtures as defined by applicant, p.12, 29, 55), growth factors (abstract, examples, 0034) such as FGF-B (0034); may be placed on gauze or bandage (solid substrate); and do not include animal serum (examples, claims).
Patel does not teach the compositions having the claimed growth properties or amount of FGF.  However, Patel teaches that the compositions provide increased concentrations of growth factors, (0003, 0004, 0021-0023, 0028, 0034) and that more cycles of freeze drying will lyse more platelets and in turn release more growth factors (p.3).  At the time the claims were filed, in 
While Patel does not teach the platelet lysates have molecular weight fractions of 100kDa or more, it is noted that the instant specification identifies that growth factor activity is substantially found in platelet lysate fractions having molecular weights of 100kDa or more (p.24).  Patel specifically states the platelet lysates initially contain growth factors, cytokines, and chemokines therein (0013) including but limited to PDGF, VEGF, TGF-b, FGF, EGF (0034) (or those also identified by applicant, specification p. 24-25, figure 7-8) and that the lyophilized platelet lysates have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034) which results in improved cell culture applications over existing supplements such as FBS (0028).  Since platelet lysate compositions of Patel include the same growth factors as applicant and demonstrate the same high concentrations of growth factors and properties, it would follow that the lysates of Patel may also have fractions with, or similar to, MW of 100 kDa or higher as claimed.  Moreover, the composition of the Patel would have rendered the claimed composition obvious to one of ordinary skill in the art at the time the claims were filed, in view of the clear similarity of activity and functions between the lysate compositions.   
Thus, the claims are rendered prima facie obvious, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1 – 7 and 32 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 32 of copending Application No. 14/712 491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass each other as obvious variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach all of the claimed limitations and provides a declaration showing the compositions are different and do not share the same exact growth properties.  
However, these arguments fail to persuade.  While it is acknowledged that the lysate of the prior art is not the same as applicant’s, the prior art clearly teaches similar compositions obtained in the same manner, lyophilized in the same manner, wherein they retain the same growth properties, similarly functional to that claimed and argued by applicant.  

 that the platelet lysates are prepared from platelets concentrated (or a platelet preparation) by any methods known in the art (0026-0027); that platelet lysates initially contain growth factors, cytokines, and chemokines therein (0013) including but limited to PDGF, VEGF, TGF-b, FGF, EGF (0034) (or those also identified by applicant, specification p. 24-25, figure 7-8); and that the lyophilized platelet lysates have increased growth factor concentrations (0003, 0004, 0021-0023, 0028, 0034).  The instant specification identifies that growth factor activity is substantially found in platelet lysate fractions having molecular weights of 100kDa or more (p.24).  Patel specifically states the platelet lysates initially contain growth factors, cytokines, and chemokines therein (0013) including but limited to PDGF, VEGF, TGF-b, FGF, EGF (0034) (or those also identified by applicant, specification p. 24-25, figure 7-8) and Since the platelet lysate compositions of Patel include the same growth factors as applicant and demonstrate the same high concentrations of growth factors and properties, absent evidence to the contrary, it is maintained that it would follow that the lysates of Patel also have fractions with MW of 100 kDa or higher as claimed.  Finally, Patel specifically teaches that the compositions provide increased concentrations of growth factors, (0003, 0004, 0021-0023, 0028, 
Absent evidence of an unexpected result, benefit or advantage, the claims remain rejected.
Regarding the provisional obvious double patenting, the rejection is maintained since the claims are drawn to the same compositions comprising LPL, saline carrier (pH 5.5, “Saline”, Wikipedia), without bulking agents, supplemental growth factors in the same amounts.
For these reasons, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RUTH A DAVIS/Primary Examiner, Art Unit 1699